DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 1
At line 1, it is unclear whether the “comprising” is associated with the sensor or the reactor.
It is unclear whether the “electrical connection” is positively recited, or whether it is merely part of a possible use for the recited sensor structure.
Claims 5-6
These claims contain the trademark/trade name Inconel®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular alloy material and, accordingly, the identification/description is indefinite.
Claim 7
Claim 7 depends on itself.  Thus, it is unclear what is being positively recited.  It is also unclear how claim 7 further limits the structure of claim 1. 
It is unclear whether the “emitter material” is associated with the first emitter, the second emitter, or both. 
Claim 9
The subject matter of claim 9 is defined by an intended result (“transmitted as a single signal to a receiver outside of the nuclear reactor”) to be achieved instead of by positively recited structural features which cause the result.  The recited function does not follow from recited structure.  The claim appears to be incomplete for omitting structural cooperative relationships of elements (e.g., sensor includes a “transmitter”) which allow for the intended result.
Claim 10
The subject matter of claim 10 is defined by an intended result (“transmitted wirelessly”) to be achieved instead of by positively recited structural features which cause the result.  The recited function does not follow from recited structure.  The claim appears to be incomplete for omitting structural cooperative relationships of elements (e.g., sensor includes a “wireless transmitter”) which allow for the intended result.
Claim 11
A fuel rod is outside the scope of the sensor structure.  Thus, it is unclear how claim 11 further limits the structure of claim 1.
Claim 12
The subject matter of claim 12 is defined by an intended result (“transmitted by a wired connection”) to be achieved instead of by positively recited structural features which cause the result.  The recited function does not follow from recited structure.  The claim appears to be incomplete for omitting structural cooperative relationships of elements (e.g., sensor includes a “wire transmitter”) which allow for the intended result.
Claim 13
A fuel rod is outside the scope of the sensor structure.  Thus, it is unclear how claim 13 further limits the structure of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Holaday (US 2012/0091327) in combination with Inglis (US 2017/0023684).
Claim 1
Holaday (cited via IDS) discloses a sensor for use in a nuclear reactor core.  The sensor comprises first and second self-powered neutron detectors (15); an emitter (31); first insulation (32); collector (30); and outer shield (24).  Pins (20, 21) connected to the emitter (31) convey a detector signal from the emitter (31).  A current is typically produced in the pin (21) as a result of radiation [0059].  Particularly note paragraphs [0018]-[0019], [0058]-[0059] and Figures 1-7.
Holaday appears to be silent with regard to specifically disclosing: a second layer of insulation surrounding a first neutron detector charge collector; an electron absorbing layer surrounding the second layer of insulation; and an outer shield for capturing neutrons surrounding the electron absorbing layer. 
However, Inglis (cited via IDS) shows [0146] that it is well known in the art to have a sensor comprise: a second insulation (“isolators 128 may electrically isolate the electrodes 116 from the sidewall” and comprise an “electrical insulator” [0088]); an absorbing layer (moderator 202 [0095]); and an outer shield (204; [0095]).  Modification of Holaday to have included a further (second) insulation layer and an electron absorbing layer to have enhanced insulating properties and electron capture protection, as suggested by Inglis, would have been obvious to one of ordinary skill in the art. 
As best understood, the “electrical connection” mentioned in claim 1 is not positively recited.  Rather, it is merely one of the possible uses for the recited sensor structure.  Nevertheless, Holaday suggests the feature (e.g., [0047]).  Holaday discloses that resulting powers are compared to powers generated with the measured signals from rhodium detectors.  These comparisons are then used to adjust the assumed slope, in an iterative process, to match the resulting powers converted from the signals measured by the vanadium and rhodium detectors.  Thus, Holaday suggests having an electrical connection between first and second current signals capable of calculating the difference in current between the first and second signals, wherein the difference is proportional to changes in temperature.
Claims 2-3
Holaday discloses [0013] using vanadium detectors to calibrate platinum detector signals, removing gamma ray flux contributions of decay products from the platinum detector response signals.  Holaday discloses a rhodium emitter and a vanadium emitter [0061].
Claim 4
Holaday discloses [0035] insulation materials (e.g., aluminum oxide) having a resistance greater than 10 GΩ (10 billion ohms). 
Claims 5-6
Holaday discloses [0035] using a collector material that includes aluminum or Inconel®.  Holaday further discloses [0059] that a portion of emitted beta electrons are absorbed by the (Inconel®) collector (30).
Claims 7-8
Holaday discloses [0057] that the material used for the outer sheath (24) is preferably the same as the material of the collector.  The collector can comprise stainless steel [0035], which can include tungsten.


Claim 9
Holaday discloses [0023] that both detectors of the pair are positioned within a nuclear reactor, and that the first and second self-powered neutron detectors in the pair are exposed to the same neutron flux field.
Claim 10
Inglis shows [0104] that it is well known in the art to use a wireless interface to share information relating to signals collected via a neutron detector.  Modification of Holaday to have employed wirelessly transmission of signals to have avoided providing a wired connection, as suggested by Inglis, would have been obvious to one of ordinary skill in the art.
Claim 11
Holaday suggests [0040] that a detector pair can be positioned anywhere in a nuclear fuel assembly in the reactor core.
Claim 12
Holaday discloses [0035] that the lead wires can be connected to the emitter to convey the detector signal from the emitter to a data acquisition system.
Claim 13
Holaday suggests that a detector pair can be positioned in the reactor core.
Claims 14-15
Holaday discloses (e.g. Figure 3) neutron detector members (15) in the form of concentric cylinders adjacent to each other [0010].  Furthermore, Holaday discloses [0057] a center member (23) is a tube, solid wire, or a centrally located thermocouple.
Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  
The following recited feature(s) is not shown:
each cylinder defining an open central space surrounded by their respective inner emitter (claim 14). 
the second member is positioned within the open central space of the first member (claim 14).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Objection to the Abstract
The Abstract of the disclosure is objected to because the first sentence is an unclear long rambling sentence.  It is unclear where one feature ends and another feature begins.  It is suggested that the long rambling sentence be broken into shorter clear sentences.  The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646